EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements (Nos. 333-162607, 333-151637, 33-137139, 333-135958, 333-134800 and 333-124277) on Form S-3 and Form S-8 (333-108979, 33-74154 and 333-166638) of U.S. Energy Corp. of our reports dated March 14, 2011, relating to our audits of the financial statements and internal control over financial reporting, which appear in this Annual Report on Form 10-K of U.S. Energy Corp. for the year ended December 31, 2010. HEIN & ASSOCIATES LLP Denver, Colorado March 14, 2011
